Name: Commission Regulation (EC) No 1436/2000 of 30 June 2000 fixing the final amount of aid for dried fodder for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R1436Commission Regulation (EC) No 1436/2000 of 30 June 2000 fixing the final amount of aid for dried fodder for the 1999/2000 marketing year Official Journal L 161 , 01/07/2000 P. 0061 - 0061Commission Regulation (EC) No 1436/2000of 30 June 2000fixing the final amount of aid for dried fodder for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 603/95 of 21 February 1995 on the common organisation of the market in dried fodder(1), as last amended by Regulation (EC) No 1347/95(2), and in particular Article 18 thereof,Whereas:(1) Article 3(2) and (3) of Regulation (EC) No 603/95 fix the amounts of aid to be paid to processors for dehydrated fodder and sun-dried fodder produced during the 1999/2000 marketing year up to the maximum guaranteed quantities laid down in Article 4(1) and (3) of that Regulation.(2) The information forwarded to the Commission by the Member States under the second indent of Article 15(a) of Commission Regulation (EC) No 785/95 of 6 April 1995 laying down detailed rules for the application of Council Regulation (EC) No 603/95 on the common organisation of the market in dried fodder(3), as last amended by Regulation (EC) No 676/1999(4), indicates that the maximum guaranteed quantity for dehydrated fodder has been exceeded, and that the maximum guaranteed quantity for sun-dried fodder has not been exceeded.(3) It should therefore be laid down that the aid provided for in Regulation (EC) No 603/95 for dehydrated fodder should be reduced in accordance with Article 5 of that Regulation. The aid for sun-dried fodder should be paid to recipients in full.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1The aid for dehydrated fodder and sun-dried fodder provided for in Article 3(2) and (3) respectively of Regulation (EC) No 603/95 shall be paid as follows for the 1999/2000 marketing year:(a) the aid for dehydrated fodder shall be reduced to EUR 66,03 per tonne in all Member States;(b) the aid for sun-dried fodder shall be paid in full.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 63, 21.3.1995, p. 1.(2) OJ L 131, 15.6.1995, p. 1.(3) OJ L 79, 7.4.1995, p. 5.(4) OJ L 83, 27.3.1999, p. 40.